NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JEFFERSON REMOCALDO HADRAKI,                    No.    15-72850

                Petitioner,                     Agency No. A057-826-914

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Jefferson Remocaldo Hadraki, a native and citizen of the Philippines,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Padilla-Martinez v. Holder, 770 F.3d 825,

830 (9th Cir. 2014). We deny the petition for review.

      Because the agency concluded that Remocaldo Hadraki was not eligible for

asylum due to his aggravated felony theft offense, we do not reach Remocaldo

Hadraki’s contentions regarding the merits of his asylum claim. See 8 U.S.C. §

1158(b)(2)(A)(ii), (B)(i); Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th

Cir. 2011) (“In reviewing the decision of the BIA, we consider only the grounds

relied upon by that agency.” (citation and internal quotation marks omitted)); see

also United States v. Flores, 901 F.3d 1150, 1161 (9th Cir. 2018) (concluding that

conviction for receipt of stolen property under California Penal Code § 496d(a) is

categorically an aggravated felony).

      Substantial evidence supports the agency’s determination that Remocaldo

Hadraki failed to establish that the government of the Philippines was or is unable

or unwilling to control his alleged persecutors. See Baghdasaryan v. Holder, 592

F.3d 1018, 1023 (9th Cir. 2010) (“An applicant alleging past persecution has the

burden of establishing that (1) his treatment rises to the level of persecution; (2) the

persecution was on account of one or more protected grounds; and (3) the

persecution was committed by the government, or by forces that the government

was unable or unwilling to control.”); Nahrvani v. Gonzales, 399 F.3d 1148, 1154


                                           2                                    15-72850
(9th Cir. 2005) (record did not compel finding petitioner faced persecution by

forces the government was unwilling or unable to control). Thus, Remocaldo

Hadraki’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Remocaldo Hadraki failed to show it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to the

Philippines. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011)

(possibility of torture too speculative).

      PETITION FOR REVIEW DENIED.




                                            3                                 15-72850